        Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 1 of 20




                                 UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            NORTHERN DISTRICT OF CALIFORNIA

FABIAN JOHNSON, MATHEW RABBITT,                          CASE NO.: 3:18 -CV-06155 – ZAYAS
TRAVIS ROSETTE, et al,
                                                         Related Case No. 3:18-cv-04890-JCS (Johnson)
        Plaintiffs,
                                                                          3:18-cv-04857 JCS (Taylor)
        vs.

CITY AND COUNTY OF SAN FRANCISCO;
SAN FRANCISCO SHERIFF VICKI                              DECLARATION OF RACHEL S. DOUGHTY
HENNESSY; UNDER SHERIFF MATHEW
FREEMAN; CHIEF DEPUTY SHERIFF PAUL
MIYAMOTO; CAPTAIN JACKSON;
SERGEANT DOLLY and DOES 1-25,                            Hon. Joseph Spero, Presiding

        Defendants.


CANDIDO ZAYAS, RUBEN SOTO, ALFREDO
RUIZ, JOSE POOT, MILTON LECLAIRE,
NIGEL HENRY, ROBERT DOMINGUEZ, and
MATTHEW BRUGMAN on behalf of themselves
individually and others similarly situated, as a class
and Subclass,

        Plaintiffs,

        vs.

SAN FRANCISCO COUNTY SHERIFF’S
DEPARTMENT, CITY AND COUNTY OF
SAN FRANCISCO, SAN FRANCISCO
SHERIFF VICKI HENNESSEY; UNDER
SHERIFF MATHEW FREEAN; CHIEF
DEPUTY SHERIFF PAUL MIYAMOTO;
CAPTAIN JASON JACKSON, SARGEANT
DOLLY and John & Jane DOEs, Nos. 1 - 50,

        Defendants.

DIONN NOVELL TAYLOR,

        Plaintiff,

        vs.

SAN FRANCISCO COUNTY JAIL, S.F.
UNDERSHERIFF VICKI HENNESSY, S.F.
SHERIFFS CAPTAIN JACKSON, S.F.
      Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 2 of 20



SHERIFFS SERGEANT MILLER, S.F.
SHERIFFS SERGEANT DOLLY ,

       Defendants.

     I, Rachel S. Doughty, declare as follows:
     1.      I am an attorney licensed to practice in California. It is based upon my own

  personal knowledge. If called as a witness, I could and would testify competently to the

  following facts.

     2.      Class Counsel Yolanda Huang requested that Greenfire Law, PC, submit a bid

  to administer the claims for the Zayas, et al. v. San Francisco Sheriff’s Department, which

  we did.

     3.      Subsequent to our bid submittal, the court has provided further specificity as to

  how claims are to be administered and the Zayas case has been consolidated with another

  case, Johnson v. City and County of San Francisco,_________,
                                                    3:18-cv-04890 adding another 138 class


  members to the 2,591 Zayas class members (collectively, “Class Members”).

     4.      I understand the total award to be $2,100,000, of which $700,000 will be

  directed to attorney fees and costs. The fees and costs for administration of the class is to

  come out of the remainder before any portion of the award is distributed to the Class

  Members.

     5.      My firm’s bid for the fees and costs of administration is $145,000.

  Locating Class Members

     6.      My office maintains a spreadsheet that lists every Class Member and the best

  known address for each as well as past-associated addresses (“Master Spreadsheet”).

     7.      The source of contact information for Class Members originally was a list

  generated by the San Francisco Sheriff’s Department of the last known address of each

  Class Member, as well as communications received by Class Counsel over the last two

  years from some of the class members by phone, mail, and direct communication. Class
    Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 3 of 20




Counsel Huang provides my office with these routinely and they are added to the Master

Spreadsheet.

   8.      Additionally, Greenfire Law, at Class Counsel Huang’s request, mailed a

postcard describing this settlement in general terms to the last known address of all class

members. A true and correct copy of one of these postcards, unaddressed, is attached hereto

as Exhibit A. Our primary purpose in sending these cards was to test our initially-compiled

address list—the addresses received from the Sheriff and Class Counsel. The postcards

were sent with address service requested, which means that the U.S. Postal Service notifies

our office if the cards are forwarded, and to what address, or if they are not delivered and

for what reason (e.g., no such address or address exists but addressee does not live there

and has not provided a forwarding address).

   9.      We mailed 2,300 postcards, and 250 letters on July 30, 2020. Letters were

required for incarcerated individuals, who cannot receive postcards. We did not have

complete addresses for 41 class members at mailing time, and 382 of the mailed cards were

returned as undeliverable.

   10.     Where we were unable to locate class members using the addresses provided by

the San Francisco Jail, either because the cards were returned or because the address was

incomplete, Greenfire Law hired a licensed private investigator, Waterfront Intelligence, to

search private, subscription databases only available to law enforcement and licensed

security professionals to assist in locating class members.

   11.     We sent a second round of postcards to the new addresses identified through the

U.S. Postal Service’s address service and the work of the private investigator. On

September 23, 2020, we mailed 131 postcards, some to multiple addresses for the same

individual, in an attempt to locate these individuals, which allowed us to narrow further the

pool of claimants for which we have no valid address.

   12.     Greenfire Law and Class Counsel Huang also set up a 24-hour live answering

service, Map Communications (“MAP”), which is still operative to answer basic questions,
    Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 4 of 20




direct callers to the Class Website, and update addresses. Greenfire Law assisted in

preparing the scripts to respond to callers to that line. The number for that service is 1-855-

279-9150, which is a toll-free number. Counsel’s local phone 510-696-0635, which was

included on the postcards, also forwards to the toll-free call service. Spanish-speaking

operators are available immediately upon call in to the toll-free service. A true and correct

copy of the script presently used by MAP is attached hereto as Exhibit B.

   13.     The case has a dedicated email address: SFJailsewageclassaction@gmail.com ,

which is at present monitored by Class Counsel Yolanda Huang.

   14.     In order to reach additional class members Class Counsel Huang set up a

website (www.sanfranciscosewagelawsuit.com) (the “Class Website”) which contains

contact information and requests that class members update their addresses with plaintiffs’

counsel. A Spanish-language translation is underway and will be posted and kept up to

date.

   15.     As of today, we believe we believe we have working addresses for 2,016 of the

Class Members. We have been unable to date to obtain working addresses for 585 Class

Members.

   16.     Greenfire Law intends to continue to improve the accuracy of the contact

information for Class Members by:

           16.1.   Updating the address list as information is received from Class Counsel,

           16.2.   Continuing to use the Postal Services return service to update addresses

   with each mailing,

           16.3.   Setting up a Facebook page (“Class Facebook Page”) and using

   Facebook’s targeted ads to reach likely class members,

           16.4.   Translating the Class Website into Spanish, and

           16.5.   Continued and expanded operation of the toll-free number.

           16.6.   We have hired a web site designer to add search optimization to the

   website.
    Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 5 of 20




            16.7.   Engaging the assistance of the private investigator to locate claimants

   for whom an amount of at least $500 is owed.

Calculation and Relative Allocation of Settlement Funds

   17.      My office will depend upon information from Class Counsel regarding the class

and number of exposures to sewage for purposes of damage calculations. I understand that

the calculation of damages in the aggregate is as follows:

            17.1.   2,187 “Class A Units,” each with a gross Individual Entitlement of $510,

            17.2.   6,936 “Class B Units,” each with a gross Individual Entitlement of $130,

   and

            17.3.   16,100 “Class C Units,” each with a gross Individual Entitlement of

   $5.15.

   18.      A Class A Unit is a single day direct exposure to sewage for which the

individual filed a formal grievance. A Class B Unit is a single day direct exposure to

sewage for which no formal grievance was made. A Class C Unit is a single day indirect

exposure to sewage for which no grievance was made.

   19.      Each Class A Unit and Class B Unit is assessed attorney fees and administrative

costs (the $145,000 for administering the settlement); no attorney fees and costs will be

assessed Class C Units. Class A and Class B each are responsible in the aggregate for one

half of the attorneys fees and one half of the administration costs. The share allocation for

each Class A Unit of attorney fees is $160.04, and for each Class B Unit is $50.46. The

administration costs for each Class A Unit is $33.15, and for each Class B unit is $10.45.

Therefore, the net Individual Entitlement for each unit is:

            19.1.   Class A: $316.81,

            19.2.   Class B: $69.09, and

            19.3.   Class C: $5.15.

   20.      I understand that I will be provided up-to-date restitution obligations for each

Class Member from Defense Counsel, identified by name and inmate number. The amount
     Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 6 of 20




of restitution owed by each Class Member, if any, will be subtracted from the Individual

Entitlement. An accounting in the form of a spreadsheet will be sent to Defense Counsel,

along with a check in the amount of the total, aggregate amount due, made out to the Office

of Victim and Survivor Rights and Services.

    21.     Class Members will receive a check for the net of their net Individual

Entitlement (amount owed after reduction to cover attorney fees and administration costs)

less the funds applied to restitution.

    22.     An accounting will be provided to each Class Member along with the notice

showing (a) the gross amount of funds awarded that Class Member, (b) the funds applied

from that Class Member’s gross award for attorney fees and costs, (c) their net Individual

Entitlement, (d) the portion of their net Individual Entitlement directed to their restitution

obligation, and (e) the total check amount.

    23.     A compiled accounting of the same information provided each Class Member

will be provided to Defense Counsel so that the defendants can comply with any tax

reporting obligations and provide the Office of Victim and Survivor Rights and Services

information regarding restitution funds. Greenfire Law will not make any determinations

regarding tax reporting obligations nor will it offer any advice to anyone regarding tax

obligations.

Disseminating Information & Funds to Class Members

    24.     Greenfire Law maintain channels of communication and information as follows:

            24.1.   Maintain a physical mailing address: Greenfire Law, PC, 2001 Addison

    Street, Suite 300, Berkeley, CA 94704,

            24.2.   Maintain email account SFJailsewageclassaction@gmail.com, which

    Greenfire Law will take over from Class Counsel Huang,

            24.3.   Maintain and expand the use of MAP by updating the script as

    appropriate to provide accurate information regarding the administration of the

    settlement funds and to respond to Class Member questions regarding the amount
    Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 7 of 20




   provided with their notice. It is our intention to provide MAP with a spreadsheet

   containing (A) the gross award amounts of each Class Member, (B) the amount of fees

   and administrative costs subtracted from their award, (C) the amount of their award

   applied to restitution obligations, and (D) the net award. The spreadsheet and

   accompanying script should allow for MAP to respond to most questions or concerns

   Class Members may have regarding their anticipated recovery amount. MAP will also

   be able to explain to class members that the amount listed as restitution was provided

   by the Sheriff Department if class members should have questions regarding that aspect

   of the accounting.

           24.4.   Promptly post information provided by the Class Counsel on the Class

   Website in both English and Spanish, and

           24.5.   Keeping the Class Facebook Page up to date as to the administration of

   the settlement funds.

   25.     Greenfire law will print, and send by U.S. First Class Mail the Notice and Claim

Form, in both Spanish and English, prepared by Class Counsel and approved by this Court.

The Notice and Claims Forms will be resent where appropriate (e.g., where mailing

returned but a forwarding address is provided).

   26.     Greenfire Law will collect and receive communications from Class Members

regarding any special handling requests for checks, as well as collect written requests for

exclusion by members.

   27.     Greenfire Law will contact any members of the Putative Rule 23 Settlement

Class who timely and properly submit both a written request for exclusion, and objections

to the proposed settlement, to inform such individuals that they cannot both request

exclusion from the Settlement and object to the settlement and ask such individuals which

option they wish to pursue.
    Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 8 of 20




   28.     Not later than ten days prior to the date of the Fairness Hearing, Greenfire Law

will file with the Court a list of those persons who have opted out or excluded themselves

from the Settlement.

   29.     After the Fairness Hearing, by a date set by this Court, Greenfire Law will mail

to each Class Member the Settlement Payment checks, accompanied again with the

accounting described in paragraph 22. All checks will be sent by U.S. Mail. Greenfire Law

will use a check processing company, appropriately bonded, to mail the checks.

   30.     Greenfire Law will void and place stop-payments on Settlement Payment

checks that are not negotiated within the number of calendar days as specified by the Court

after being mailed to a Class Member, or that are reported as potentially stolen or lost by a

Class Member.

   31.     Within 250 days after mailing the Individual Settlement checks, Greenfire Law

will prepare and send to Defense Counsel and Class Counsel an accounting of the

settlement distribution that identifies any checks issued but not cashed. This same

information can be provided at the beginning of the tax year, upon request by Defense

Counsel, to facilitate any tax compliance by defendants.

   32.     After 270 days, Greenfire Law will stop payment on any and all uncashed

Individual Settlement checks.

   33.     Greenfire Law will report to Class Counsel the amount of unclaimed funds, and

remaining funds shall calculate and propose a distribution pro rata by unit (no weighting by

class) to members of Sub-Class A and Sub-class B, as the Second Distribution.

   34.     Upon Class Counsel approval, the Second Distribution shall be sent, again by

U.S. Mail, and containing any notices provided by Class Counsel or this Court.

   35.     After 270 days, Greenfire Law will stop payment on any and all uncashed

checks from the Second Distribution and any and all remaining funds shall be distributed as

Cy Pres funds to Legal Services for Prisoners with Children, or if that is not available, to

another appropriate organization as directed by Class Counsel and this court.
    Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 9 of 20




Reporting and Communication with Class Counsel

   36.     Greenfire Law will regularly report to Class Counsel, in written form, the

substance of the work it performs in this matter. This shall include informing Class Counsel

of the dates Greenfire Law mails the Notice to Class Members, the number of claim forms,

objections or exclusion requests received, and when funds are distributed from the Class

IOLTA Account.

   37.     Greenfire Law will notify Class Counsel, within 100 days of the mailing of the

Notice of Settlement, a declaration from an appropriate agent or agents working for it,

stating under penalty of perjury (a) the names and addresses of all individuals to whom the

Settlement Administrator mailed the Notice of Settlement; (b) the Settlement Class(es) of

which that person was a member; and (c) the identity of all individuals who validly and

timely requested exclusion from the settlement.

   38.     Greenfire Law will maintain records of all activities associated with its

settlement administration duties, including (i) records reflecting the dates of all mailings to

members of the Settlement Classes; (ii) records reflecting the dates of all materials and

inquiries received in connection with the proposed settlement (whether by U S. Mail, e-

mail, or telephone); (iii) a digital copy of the original mailing envelope for any returned

Notice of Settlement, any written requests for exclusion, or any other correspondence

received from Class Members; (iv) a digital scan of any U.S. mail, text or email

communications with any Class Members or purported Class Members. At the close of

Greenfire Law’s duties, Greenfire Law will provide these retained records to Class

Counsel.

   39.     Greenfire Law acknowledges that counsel for all parties to this matter have the

right to review and approve any documents to be mailed by the Claims Administrator in

connection with the proposed settlement prior to their mailing or distribution, and Greenfire

Law will not mail or provide any such documents without first receiving written approval
    Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 10 of 20




from the Lead Counsel for the Plaintiffs or direction from the Court to send such

documents.

Privacy

    40.    Greenfire Law will take reasonable steps to protect from disclosure any and all

personal information concerning Class Members provided to Greenfire Law as part of its

duties in this matter. This includes maintaining reasonable administrative, physical, and

technical controls in order to avoid public disclosure of any such information and to protect

the confidentiality, security, integrity, and availability of such personal data.
Management of Funds

    41.    Greenfire Law will set up a dedicated IOLTA trust account for this matter only

(the “Class IOLTA Account). Greenfire Law’s bookkeeper will keep track of the

bookkeeping for this account, using the assistance of Greenfire Law’s IT consultant to

perform mass functions efficiently (e.g., importing data to Quickbooks for mass mailing of

checks).

    42.    Greenfire Law will use a bonded check writing and mailing service to send

funds to Class Members.

Staffing

    43.    Greenfire will assign an experienced paralegal and a junior attorney already

familiar with this class administration to this matter. I will supervise this work.

    44.    We will use the firm’s regular bookkeeping service, Sankovich Solutions

(https://sankovichsolutions.com/) to assist with managing the trust account under my

supervision.

    45.    Greenfire Law will contract with a programming assistant to manage the trust

accounting and check writing. The actual check writing will be outsourced and is expected

to cost between $0.80 and $1.20 per unit, including postage, depending upon whether there

are any inserts with the check (we expect there will be to show restitution accounting at

least).
      Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 11 of 20




   46.     As described above, Greenfire Law is using a bi-lingual operator service and

script to relay some information to Class Members efficiently.

   47.     I will manage this class administration. I received my law degree from the

University of Virginia in 2004. Prior to attending law school, I was a fellow at the United

States Environmental Protection Agency and performed research at Vanderbilt University.

I am admitted to practice in North Carolina (now inactive) as well as California and the

federal district courts of the Eastern, Central, and Northern Districts of California, the

District D.C., and the Western District of North Carolina, as well as the Fourth and Ninth

Circuit Courts of Appeal. I have experience in all stages of litigation, including client

consultation, investigation, discovery, settlement negotiations, and trial. For over two

years—from 2007 until 2010--I worked at Paul, Hastings, Janofsky, and Walker, LLP. I

founded the law firm Greenfire Law in 2011 and have at all times been manager of the

firm. Greenfire Law handles primarily public interest clients in matters of public records

access, public lands management, animal law, water quality, land use, and toxics. A true

and correct copy of my CV is attached as Exhibit D.
Bid

   48.     Greenfire Law has agreed to provide the class administrative services described

above for a total of $145,000. The estimate for the present case is mindful of the size,

particularities and needs of the class and class members. This proposal includes a sufficient

funds to address unexpected overages. With the additional tasks added to the administration

of the settlement, including the management of challenges by class members of their

individual anticipated recovery, we have attempted to address the added uncertainties

associated with the costs of such an expansion. We have attempted to be realistic in the

additional amount required for administration while also noting that any overage will be

returned to class members.

   49.     We are estimating that claims administration will be approximately eighteen

months from the date of the Order for Preliminary approval. If time and costs are
        Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 12 of 20




   anticipated to be less than $145,000 at the time of the Second Distribution, Greenfire Law

   will refund the anticipated overage into the Remainder Account for distribution. If

   administration funds have not all been spent after the close of the Second Distribution, the

   remainder will be contributed to the Cy Pres funds to be distributed to Legal Services for

   Prisoners with Children (or other appropriate charity, if that organization is unavailable).

The budget includes: data entry, IT, web design, and social media set-up and monitoring,

printing, graphic design, answering service with live receptionist, postage, printing of

settlement notice, translation, advertisement, checks preparation, printing, mailing and

handling, postage. Time is also budgeted for responding to class member inquiries, otherwise

implementing and/or assisting with the dissemination of the notice of the Class Action

Settlement, and finally, reporting status updates on class administration to the Court.

       I declare under penalty of perjury, under 28 U.S.C., § 1746, that the foregoing is true

and correct.

       Executed this 21st day of May 2021, in Berkeley, California.


                                                      By: /s/ Rachel Doughty
                                                              Rachel S. Doughty, Esq.
Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 13 of 20




                       Exhibit	  A	  
          850 BRYANT SEWAGE
Case 3:18-cv-06155-JCS       CLASS
                       Document 101 ACTION   LAWSUIT
                                    Filed 05/21/21 Page 14 of 20

                       Dear _______________________________________,

    Our records indicate that you may be a class member in the case Candido Zayas et al. v. San

  Francisco County Sheriff’s Department et al. (No. 5:20-CV-06063-DGK) and entitled to financial

     compensation. The case is currently pending and the federal court still must approve the

            proposed settlement. You can find up to date information about the case at:




                               www.sanfranciscosewagelawsuit.com




  The final amount you may be eligible for depends upon records produced in the case, and must

  be approved by the court based on that evidence. We hope that funds can be distributed before

                                       the end of the year.

  All official notices and compensation checks have to be mailed. Please notify us if you have any

   change of address so that you will receive all notices and payments. You may also contact Ms.

     Huang if you have questions regarding the lawsuit that are not addressed on the website.




                                  Law Offices of Yolanda Huang

                                          P.O. Box 5475

                                       Berkeley, CA 94705

                                           510-696-0635

                              sanfranciscosewagelawsuit@gmail.com
Law Offices of Yolanda Huang
Case   3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 15 of 20
 P.O. Box 5475
Berkeley, CA 94705

  ADDRESS SERVICE REQUESTED




  850 BRYANT SEWAGE
 CLASS ACTION LAWSUIT
        NOTICE

       PLEASE CONTACT US AT:
             510-696-0635
sanfranciscosewagelawsuit@gmail.com
 www.sanfranciscosewagelawsuit.com
Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 16 of 20




                       Exhibit	  B	  
                                                                                Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 17 of 20


GREENFIRE LAW PC                                                                                                                          Are you calling regarding
                                                                                                                                          the Sewage Class Action                                                                                                                              TAG: IN CUSTODY
Activate ANI Tagging                                                                                                                      Law Suit?                                                                                    May I have the spelling of your full name please? Including any middle initial.
                                                                                                                                                                  YES                                                                  Caller's Full Name .......................................CONFIRM ALL SPELLING
CAPS ON TAGS                                                                                                                                                                                    What is your call regarding?           We are waiting for court approval of the settlement. In the meantime, we need to make
                                                                                                                                                                               NO                                                      sure that we have everyone’s current mailing address because all settlement notices must
                                                                                                                                                                                                            NEW CASE/PERSONAL CASE     be mailed.
                                                                                                                                                          ALL OTHER CALLS                                                              May I have your current mailling address to send the notice to?
                                                                                                                                                                                                        CALLING FROM SANTA RITA JAIL   Mailing Street Address .............................
                                                                                                                                                                                                                                       ZIP ...... City (auto) ...... State (auto) .........CONFIRM ADDRESS
                                                                                                                                                                                                                CALLS ABOUT COVID-19   Date of Birth ............................................
                                                                                                                                                                                                                                       Are you in county jail or state prison? COUNTY JAIL | STATE PRISON
                                                                         Are you currently in custody?                                                                                          ALL OTHER CALLS
                                                                                             YES - IN CUSTODY                                                                                                                                                                                                                               COGNISENT APP to Adria Cell Phone 323-626-1870
                                                                                                                                                                                                                                        (If COUNTY JAIL)                                                                                    EMAIL sanfranciscosewagelawsuit@gmail.com
                                                                                        NO - NOT IN CUSTODY
                                                                                                                                                                                                                                        Institution Name............................................
                                                                                                                                          What is your call regarding? *****
                                                                                                                                                                                                                                        May I have your Jail Number please? .........................
                                                                                             ALL OTHER CALLS
                                                                                                                                                                                                                                        Reason For Call ............................................................
 ANSWER PHRASE: (AUTOMATED CALL) Thank                                                                                                                                    NEEDS LEGAL ADVICE                                            Thank you for your information, I will forward this to the attorney. If you are moved or
 you for calling law offices, how may I help                                                                                                                                                                                            change institutions, or if you are released, please be sure to call us to update your
 you?                                                                                                                                                                         SPEAK TO LAWYER                                           mailing address.

 Receptionist: ACCEPT ALL COLLECT CALLS                                                                                                                         CALLING ABOUT POSTCARD                                                  (If STATE PRISON)
                                                                                                                                                                                                                                        Instiution Name ..................................................
                                                                                                                                                            CLASS MEMBER VERIFICATION                                                   May I have your CDRC number please? .........................
                                                                                                                                                                                                                                        Reason For Call ...............................................................
   (*Receptionist: Is this an automated call?)                                                                                                                                                                                          Thank you for your information, I will forward this to the attorney. If you are moved
   Accept all collect calls                                                                                                                                                                                                             or change institutions, or if you are released, please be sure to call us to update
                                             YES                                                                                                                                                                                        your mailing address.

                                             NO

                                                                                                                                          SEWAGE CLASS ACTION LAWSUIT
                                                                                                                                                                                                                                                                                      TAG: NEW/PERSONAL CASE
                                                                                                                                          FAQs                                                                                         May I have the spelling of your full name please? Including any middle initial.
(FAQ)
                                                                                                                                                                                                                                       Caller's Full Name ....................................... CONFIRM ALL SPELLING
Let me see if I can answer your question.
                                                                                                                                                                                                                                       Date of Birth .............................................
                                                                                                                                                                                                                                       May I have your current mailling address?
Q: I got a postcard in the mail. What is this for?
                                                                                                                                                                                                                                       Mailing Street Address .............................
A: There was a class action lawsuit filed against the San Francisco Jail, located at 850
                                                                                                                                                                                                                                       ZIP ...... City (auto) ...... State (auto) ......... CONFIRM ADDRESS
Bryant Street in San Francisco, alleging that inmates were exposed to raw sewage. The
                                                                                                                                                                                                                                       CONFIRM: IN CUSTODY | NOT IN CUSTODY
lawsuit has been settled and is now awaiting court approval. We are trying to verify
every class members' address, so that when thereis final approval of the settlement, we                                                                                                                                                  (If IN CUSTODY)
have the correct address to mail the notice and check to.                                                                                                                                                                                Institution Name............................................                                       COGNISENT APP to Adria Cell Phone 323-626-1870
                                                                                                                                          TAG: FAQ ANSWERED                                                                              May I have your Jail Number, CDRC number or PNF please? .........................                  EMAIL sanfranciscosewagelawsuit@gmail.com
Q: How much money will I get?                                                                             Please allow me to gather your information to notate for                                                                       Thank you for that information. If you are moved or change institutions, or if you are
A: I am with their answering service, I do not work for the law firm or the court, so I'm                 the lawyer.                                                                                                                    released, please be sure to contact us to update your mailing address.
not sure. I am required to ensure that we have the corret mailing address and contact                     May I have your full name please? Including any middle
information for each potential claimant.                                                                  initial.
                                                                                                          Caller's Full Name .......................................                                                                     (If NOT IN CUSTODY)
                                                                                                          Phone # .....................................................                                                                  Callback # .......................................
Q: How do I get the money?
A: After final court approval, checks will be mailed. To get the process started, we will                 Mailing Street Address ...........................................
need your full name and address.                                                                          ZIP ...... City (auto) ...... State (auto) .........
                                                                                                          Date of Birth ............................................                                                                   The attorney is not available at this time. I'm happy to take a message.
                                                                                                          Do you have a San Francisco Jail number? YES - HAS SF                                                                        Reason For Call ..............................................
Q: When will I get the money?
                                                                                                          JAIL #| NO - NO SF JAIL #                                                                                                    Thank you. If you're calling regarding a new case or personal case, the attorneys ask that
A: We hope to send checks before the end of the year.
                                                                                                                (If YES)                                                                                                               you write a short, clear letter, briefly explaining what happened and what you need.
                                                                                                                SF Jail # .................................................                                                            Please mail the letter to PO Box 5475, Berkely, California, 94705. I will forward your
Q: Am I going to get money?
                                                                                                                                                                                                                                       information to the attorney as well.
A: I am with their answering service, I do not work for the law firm or the court, so I'm
not sure. I am required to ensure that we have the corret mailing address and contact                     Thank you for this information. A lawyer will return your
information for each potential claimant.                                                                  call to discuss.
Q: How will I know if I am on the list?                                                                          COGNISENT APP to Adria Cell Phone 323-626-1870                                                                                                                              TAG: SANTA RITA JAIL
A: After the first court hearing approving the settlement, there will be a notice sent out                       EMAIL sanfranciscosewagelawsuit@gmail.com                                                                              CONFIRM: REGARDING SEWAGE CLASS ACTION | NOT REGARDING SEWAGE CLASS
to all class members. We expect that to be mailed in early September. If you are a                                                                                                                                                      ACTION
class member, this notice will be sent to the address you provide us. Please read this                                                                                                                                                  May I have the spelling of your full name please? Including any middle initial.
notice carefully when received. If you accept the settlement, you do no have to do                                                                                                                                                      Caller's Full Name .......................................CONFIRM ALL SPELLING
anything. After final approval, a check will be mailed to you at the address we have on                                                                                                                                                 May I have your current mailling address?
file. If you objet to the settlement, then you will need to take the actions outlined on                               TAG: FAQ - FURTHER ASSISTANCE NEEDED                                                                             Mailing Street Address .............................
the notice. After the second and final court hearing, the court will review all final                                                                                                                                                   ZIP ...... City (auto) ...... State (auto) .........CONFIRM ADDRESS
objections. If the court issues final approval, the Claims Administrator will issue checks                 I am sorry I was not able to answer your question, please
                                                                                                                                                                                                                                        Date of Birth ............................................                                          COGNISENT APP to Adria Cell Phone 323-626-1870
to the names and addresses we have on file. So please be sure to let us know if you                        allow me to gather your information and have someone
                                                                                                                                                                                                                                        May I have your PFN please? .........................                                               EMAIL sanfranciscosewagelawsuit@gmail.com
move or change your mailing address.                                                                       contact you for further assistance.
                                                                                                                                                                                                                                        Which housing uint are you in? ......................
                                                                                                                                                                                                                                        Thank you. The attorney is not available at this time. I'm happy to take a message.
Q: Can you mail the check to a family member or friend?                                                    May I have your full name please? Including any middle
                                                                                                                                                                                                                                        Reason For Call ..............................................
A: Yes, we can do that. We can mail the information and check to whoever you direct                        initial.
                                                                                                                                                                                                                                        Thank you. If you're calling regarding a new case or personal case, the attorneys ask that
us to. After the first court hearing approving the settlement, there will be a notice sent                 Caller's Full Name .......................................
                                                                                                                                                                                                                                        you write a short, clear letter, briefly explaining what happened and what you need.
out to all class members. We expect that to be mailed in early September. there will                       Phone # ......................................................
                                                                                                                                                                                                                                        Please mail the letter to PO Box 5475, Berkely, California, 94705. I will forward your
be a form that you can give us instructions on where to mail your check to. Please fill it                 Mailing Street Address ...........................................
                                                                                                                                                                                                                                        information to the attorney as well.
out and send it in. The check will still be in your name, however, we can mail it to                       ZIP ...... City (auto) ...... State (auto) .........
whatever address you choose.                                                                               Date of Birth ............................................
                                                                                                           Do you have a San Francisco Jail number? YES - HAS SF
                                                                                                           JAIL #| NO - NO SF JAIL #
                                                                                                                                                                                                                                                                                                     TAG: COVID-19
                                                         Have I answered your questions?                        (If YES)
                                                                                                                SF Jail # .................................................                                                             CONFIRM: IN CUSTODY | NOT IN CUSTODY
                                                                    YES - FAQ ANSWERED                                                                                                                                                  May I have the speling of your full name please? Including any middle initial.
                                                                                                                                                                                                                                        Caller's Full Name ....................................... CONFIRM ALL SPELLING
                                                    NO - REQUIRES FURTHER ASSISTANCE                       Thank you for this information. A lawyer will return your                                                                    Date of Birth ............................................
                                                                                                           call to discuss.                                                                                                             Are you in county jail or state prison? COUNTY JAIL | STATE PRISON
                                                                                                                                                                                                                                        Institution Name ...............................
                                                                                                                 COGNISENT APP to Adria Cell Phone 323-626-1870
                                                                                                                 EMAIL sanfranciscosewagelawsuit@gmail.com                                                                               (If COUNTY JAIL)
                                                                                                                                                                                                                                         May I have your Jail Number please? .........................


                                                                                                                                                                                                                                         (If STATE PRISON)
                                                                                                                                                                                                                                         May I have your CDRC number please? .........................


                                                                                                                                                                                                                                                                                                                                              COGNISENT APP to Adria Cell Phone 323-626-1870
                                                                                                                                                                                                                                        Are you currently infected with COVID -19? YES - INFECTED WITH COVID | NO - NOT                       EMAIL sanfranciscosewagelawsuit@gmail.com
                                                                                                                                                                                                                                        INFECTED WITH COVID
                                                                                                                                                                                                                                        If this an urgent matter, a staff member can try to set up a video visit with you in the next day
                                                                                                                                                                                                                                        or two. You can also call us back or you can call the NLG hotline for assistance. Which would
                                                                                                                                                                                                                                        you prefer? VIDEO VISIT | NLG HOTLINE | CALL BACK LATER

                                                                                                                                                                                                                                          (IF VIDEO VISIT)
                                                                                                                                                                                                                                          Thank you for your information, I will notify the attorney of your call.


                                                                                                                                                                                                                                          (IF NLG HOTLINE)
                                                                                                                                                                                                                                          Please call 510-925-4060 for further assistance. The hotline is staffed Monday
                                                                                                                                                                                                                                          through Friday from 8 am to 8 pm.

                                                                                                                                                                                                                                         (IF CALL BACK LATER)
                                                                                                                                                                                                                                         Thank you for your information, Please call us back at 510-696-0635. I will notify the
                                                                                                                                                                                                                                         attorney of your call.




                                                                                                                                                                                                                                                                                                TAG: LEGAL ADVICE
                                                                                                                                                                                                                                         Before you tell me anything more, I want to advise you that I am not an attorney and I'm
                                                                                                                                                                                                                                         unable to answer any legal questions. I am the phone operator for the office. I am happy to
                                                                                                                                                                                                                                         refer you to the San Francisco County Bar Association if you need legal advice.
                                                                                                                                                                                                                                         Would you like their number? YES | NO

                                                                                                                                                                                                                                          (IF YES)
                                                                                                                                                                                                                                          The number to call is 415-989-1616. You can also find updates on the case website at
                                                                                                                                                                                                                                          www.SanFranciscoWageLawsuit.com.

                                                                                                                                                                                                                                                                                                                                              COGNISENT APP to Adria Cell Phone 323-626-1870
                                                                                                                                                                                                                                           (IF NO)                                                                                            EMAIL sanfranciscosewagelawsuit@gmail.com
                                                                                                                                                                                                                                           I'd be happy to take a message and have the appropriate person return your call.
                                                                                                                                                                                                                                           May I have your full name please? Including any middle initial.
                                                                                                                                                                                                                                           Caller's Full Name .......................................
                                                                                                                                                                                                                                           Street Address ...........................................
                                                                                                                                                                                                                                           ZIP ...... City (auto) ...... State (auto) .........
                                                                                                                                                                                                                                           Date of Birth ............................................
                                                                                                                                                                                                                                           Thank you for this information. A lawyer will return your call to discuss.



                                                                                                                                                                                                                                         (Result of the Call):
                                                                                                                                                                                                                                         PROVIDED BAR ASSOCIATION NUMBER | MESSAGE TAKEN | CALLER DISCONNECTED OR
                                                                                                                                                                                                                                         REFUSED



                                                                                                                                                                                                                                                                                                  TAG: NEEDS LAWYER
                                                                                                                                                                                                                                         I'm happy to have one of our lawyers return your call and answer any questions you have.
                                                                                                                                                                                                                                         May I have your full name please? Including any middle initial.
                                                                                                                                                                                                                                         Caller's Full Name .......................................                                           COGNISENT APP to Adria Cell Phone 323-626-1870
                                                                                                                                                                                                                                         Phone # .....................................................                                        EMAIL sanfranciscosewagelawsuit@gmail.com
                                                                                                                                                                                                                                         Street Address ...........................................
                                                                                                                                                                                                                                         ZIP ...... City (auto) ...... State (auto) .........
                                                                                                                                                                                                                                         Date of Birth ............................................
                                                                                                                                                                                                                                         Thank you for this information. Please send us a short, clear description of the facts and what
                                                                                                                                                                                                                                         you need. The mailing address is PO Box 5475, Berkeley, California 94705 or you can email the
                                                                                                                                                                                                                                         attorney at yhuang.law@gmail.com




                                                                                                                                                                                                                                                                                       TAG: CLASS MEMBER VERIFICATION
                                                                                                                                                                                                                                          I'd be happy to take a message and have the appropriate person return your call.
                                                                                                                                                                                                                                          May I have your full name please? Including any middle initial.
                                                                                                                                                                                                                                          Caller's Full Name .......................................
                                                                                                                                                                                                                                          Phone # ......................................................
                                                                                                                                                                                                                                          Street Address ...........................................
                                                                                                                                                                                                                                          ZIP ...... City (auto) ...... State (auto) .........
                                                                                                                                                                                                                                          Date of Birth ............................................
                                                                                                                                                                                                                                                                                                                                              COGNISENT APP to Adria Cell Phone 323-626-1870
                                                                                                                                                                                                                                          Do you have a San Francisco Jail number? YES - HAS SF JAIL #| NO - NO SF JAIL #
                                                                                                                                                                                                                                                                                                                                              EMAIL sanfranciscosewagelawsuit@gmail.com

                                                                                                                                                                                                                                               (If YES)
                                                                                                                                                                                                                                               SF Jail # .................................................


                                                                                                                                                                                                                                          Thank you. I will pass this information onto the Claims Administrator. They will check if you
                                                                                                                                                                                                                                          are a class member. Please call us back if your address changes, otherwise we will not know
                                                                                                                                                                                                                                          how to contact you.
Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 18 of 20




                       Exhibit	  D	  
               Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 19 of 20
                                       RACHEL S. DOUGHTY
                                 2001 Addison Street, Ste. 300, Berkeley, CA 94704
                                           rdoughty@greenfirelaw.com
                                                 (510) 900-9502


EXPERIENCE:
     Greenfire Law, PC, Berkeley, CA
     Founder, July 2011 -- Present
            • Litigation through trial and administrative proceedings
            • Representative legal authority: Complex Litigation, Clean Water Act, California Safe Drinking Water and
                Toxic Enforcement Act, Wild and Scenic Rivers Act, Transportation Act (Section 4(f)), Refuge
                Management Act, National Environmental Policy Act, California Environmental Quality Act, Freedom of
                Information Act, California Public Records Act
            • Legislative drafting: plastic microbeads ban in personal care products
            • Representative clients: Association of Flight Attendants-Communication Workers of America, Earth
                Island Institute, Georgia ForestWatch, 5 Gyres, Story of Stuff, Center for Biological Diversity,
                individuals
       Paul, Hastings, Janofsky & Walker LLP, San Francisco, CA
       Associate, November 2007 – August 2010
               • Environmental compliance counseling
               • Representative legal authority: California environmental and land use law, Resource Conservation
                   and Recovery Act, National Environmental Policy Act, Clean Water Act, Clean Air Act, laws and
                   regulations pertaining to federal lands management
               • Representative clients: solar power producers, geothermal power producers, industrial recyclers,
                   manufacturers of consumer goods, public lands management citizen groups
       Gary A. Davis & Associates, Hot Springs, NC
       Associate, June 2006 -- June 2007
               • Litigation and state and federal administrative actions
               • Representative legal authority: Clean Water Act, Freedom of Information Act, North Carolina’s
                   Sedimentation Pollution Control Act, local land use and environmental ordinances
               • Representative clients: individual land owners, public interest groups in North Carolina, Alabama,
                   Tennessee, and Florida
       WildLaw, Asheville, NC
       Attorney, September 2004 -- April 2006
               • Federal administrative law, media, organizing
               • Representative legal authority: National Forest Management Act, Federal Lands Policy and
                   Management Act, National Environmental Policy Act, Freedom of Information Act, Administrative
                   Policy Act, Clean Water Act, state and local ordinances; corresponding regulations
               • Representative clients: Wild South, South Carolina Native Plant Society
       U.S. Environmental Protection Agency, Office of Water, Wetlands Division, Washington, DC
       National Network for Environmental Management Studies Fellow, 2000 -- 2001
              • Bronze Medal Award for Commendable Service for preparation of multi-state/federal action plan for
                  remediation of hypoxia in Gulf of Mexico
              • Policy analysis: hypoxia in the Gulf of Mexico and USDA Farm Bill programs
BAR ADMISSIONS:
           • California (active); North Carolina (inactive)
COURT ADMISSIONS:
          • United States District Court for the Central, Eastern, and Northern Districts of California, Western
             District North Carolina, District D.C., Fourth and Ninth Circuit Courts of Appeal
               Case 3:18-cv-06155-JCS Document 101 Filed 05/21/21 Page 20 of 20

EDUCATION:
       University of Virginia School of Law, Charlottesville, VA
       J.D., 2004; GPA 3.49
               • Environmental Law Forum (President), William Minor Lile Moot Court Competition, National
                   Environmental Moot Court Competition
               • Conference on Public Service and the Law (panel organizer)
       Cornell University, Ithaca, NY
       M.S. Natural Resources, Minor Concentration: Biogeochemistry, 2003; GPA 3.97
              • Thesis: Use of Wetlands to Reduce Nitrogen Loads in the Mississippi Atchafalaya River Basin
              • Teaching Assistant, Introductory Biology Laboratory
     University of Tennessee, Knoxville, TN
     B.S. Biochemistry, Cellular and Molecular Biology, 1998; magna cum laude
             • Howard Hughes Threshold Honors in Biology Scholar
             • Beta Beta Beta Biology Honor Society
             • Laboratory Research Assistant to Dr W. O. Smith as part of Joint Global Ocean Flux Study in
                Antarctica, funded by National Science Foundation
PUBLICATIONS AND PRESENTATIONS:
             • Speaker, Public Interest Environmental Law Conference: Land Use Regulation in the Age of Marijuana
                Legalization (2017)
             • Speaker, Hammer Museum, Ocean Plastic Pollution (2015)
             • Speaker, Public Interest Environmental Law Conference, Plastics: Changing the Rules Panel (2015)
             • Speaker, Tulane Summit on Environmental Law & Policy, Plastics Panel (2014)
             • Co-author, The Case for a Ban on Microplastics in Personal Care Products, Tulane Environmental Law
                Journal (Summer 2014)
             • Speaker, Public Interest Environmental Law Conference, Ethics Panel (2013)
             • Speaker, Plastic Pollution Solutions: Effective Legal Tools Panel, Blue Ocean Film Festival (2012)
             • Co-author, “Energy Inputs in Crop Production in Developing and Developed Countries” in Rattan
                Lal et al., Food Security and Environmental Quality in the Developing World (2003)
             • Author, Types of Wetlands (http://water.epa.gov/type/wetlands/types_index.cfm).
COMMUNITY:
    City of Berkeley
              • Commissioner, Zero Waste (2021-present)
       Sylvia Mendez School
               • Green Team Lead (2019- present)
             • Undistributed Funds Committee, PTA (2019-2020)
       Camp Phoenix
              • Advisory committee member (2017-2019)
       Dogwood Alliance
              • Board of Directors: chair (2015-2017), vice chair (2013-2015), Board Governance Committee Chair
                  (2012)
       Women in Greentech & Sustainability
              • Founding board member (2010)
       Cleantech Open Competition
              • Volunteer (2009-2010)
